Citation Nr: 0520227	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  94-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

3.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from September 1991 
to March 1992.  He served in Southwest Asia from August 23, 
1991, to March 8, 1992.  He also served on active duty for 
training and inactive duty for training with the Army 
National Guard at various times from August 1977 to April 
2000.  

This appeal arises from an October 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which granted service connection for 
left ear hearing loss (noncompensable) and denied entitlement 
to service connection for amblyopia and for right ear hearing 
loss.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

In February 2003, the Board undertook development of this 
case in accordance with authority granted in 38 C.F.R. 
§ 19.9(a)(2) (2003).  After the regulation authorizing such 
development was invalidated, the Board remanded the case to 
VA's Appeals Management Center (AMC) to complete the 
development and readjudicate the claims.  The remand was 
issued in October 2003.  

In March 2005, the RO granted service connection for right 
ear hearing loss and assigned a noncompensable rating.  Thus, 
the issue of service connection for right ear hearing loss is 
no longer before the Board; however, the veteran's 
representative submitted a timely notice of disagreement 
(NOD) with the noncompensable rating.  Because this issue has 
not been addressed in a statement of the case (SOC), a remand 
is mandatory.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  The issue is addressed in the remand portion of the 
decision.  

In its October 2003 remand, the Board omitted mention of the 
veteran's appeal for an initial compensable rating for left 
ear hearing loss.  This issue is inextricably intertwined 
with the evaluation for the right ear hearing, and will be 
further discussed in the remand section of this decision. 

The issues of initial compensable ratings for hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Medical evidence attributes the veteran's right eye 
disorder to anisometropic amblyopia.  

2.  The veteran was in sound physical condition at entry into 
active military service. 

3.  It is at least as likely as not that anisometropic 
amblyopia had its onset in service.


CONCLUSION OF LAW

Right eye anisometropic amblyopia was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  The RO provided a rating 
decision, an SOC, supplemental statements of the case, and 
VCAA notice letters sent in September 2001 and in August 
2004.  These documents provided notice of the law and 
governing regulations.    

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Factual Background

The veteran underwent a medical examination at the time of 
mobilization for service in September 1991, at which time he 
checked "no" to any history of eye trouble.  Earlier-dated 
periodic National Guard examinations do not reflect any eye 
complaint.  

The veteran's service medical records (SMRs) reflect no right 
eye problem prior to or during active military service that 
ended in mid-March 1992.  In January 1992 a release from 
active duty medical examination report reflects that the eyes 
were normal.  

In May 1992, the veteran submitted a claim for service 
connection for an unspecified right eye problem.  He reported 
that the problem was discovered shortly after separation from 
active service.  

Along with his claim for VA benefits, the veteran submitted a 
May 12, 1992, private eye examination report.  According to 
the report, an optometrist had referred the veteran for 
further examination for idiopathic progressive reduction of 
visual acuity of the right eye.  The initial report notes 
that the veteran reportedly noticed worsening of vision in 
the right eye at the time of his military separation physical 
examination.  

The May 1992 private examination report reflects that 
uncorrected right visual acuity was 20/200, compared to 20/20 
on the left.  The only finding was "rule out amblyopia."  
Amblyopia is impairment of vision without detectable organic 
lesion of the eye.  Causes include toxic exposure, nutrition, 
and trauma.  See Dorland's Illustrated Medical Dictionary 53 
(28th ed. 1994).  

The May 1992 private examiner further added that the veteran 
felt that he had good right eye visual acuity since 
childhood.  Further examination was recommended for retro-
bulbar (posterior to the eyeball) involvement.  Dorland's 
Illustrated Medical Dictionary 1456 (28th ed. 1994).  

The veteran's SMRs reflect that he sustained head trauma on 
June 26, 1992.  Other official documents reflect that the 
veteran was in annual training (active duty for training) 
status at that time.  

The veteran underwent a VA ophthalmology examination on 
September 15, 1992.  During the examination, he reported that 
his vision was good before his discharge.  He recalled that 
in March 1992, the right eye watered one night and became 
swollen.  Right eye vision became blurry, he saw little white 
floating dots, and he noticed right temporal pain near the 
eyebrow.  Headaches began in April 1992.  Another episode of 
similar right eye symptoms occurred in July 1992.  He also 
reported a June 1992 head injury, for which he was seeing a 
neurologist.  

The VA physician noted right eye uncorrected visual acuity of 
20/400, compared to 20/20 on the left.  All other 
ophthalmologic findings were normal.  The diagnosis was 
refractive anisometropic amblyopia, OD, otherwise normal 
ocular examination.  The ophthalmologist noted that there was 
a permanent decrease in right eye visual acuity, partially 
correctable.

A September 17, 1992, Army ophthalmology examination report 
reflects that the veteran had head trauma in June 1992 with 
subsequent right visual acuity of 20/200, but no visual field 
defect.  The report notes that a right occipital skull 
fracture was sustained with right parietal SAH (sub-arachnoid 
hemorrhage).  Corrected right visual acuity was 20/30.  The 
impression was corneal astigmatism.  Corrective lens or 
corneal implant was recommended.  

A September 29, 1992, Army neurology report reflects a 
history of a June 1992 fall with persistent right-sided 
headache since that time.  Right eye visual acuity was noted 
to be 20/200.  The final assessment was post-concussion with 
skull fracture and post concussive syndrome.  

In an October 1992 rating decision, the RO denied service 
connection for right eye amblyopia, find that it was a 
preexisting condition progressing at natural rate.  

A January 1996 Army hospital brain MRI (magnetic resonance 
imaging) report was negative for any lesion.  This was 
offered for recurring headaches. 

In October 2003, the Board remanded the case to the RO for an 
ophthalmology examination.  

The veteran underwent a VA eye examination conducted by an 
ophthalmologist in October 2004.  The physician noted a 
history of a blunt head injury and right eye blurry vision in 
1992.  The physician noted that a September 17, 1992, Army 
hospital report showed 20/30 right eye vision with right eye 
corneal astigmatism.  The assessment was right eye 
anisometropic amblyopia (lazy eye), longstanding and likely 
since childhood, and not likely to be related to accident.  

Analysis

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. §§ 3.307 and 3.309 are accorded special 
consideration for service connection.  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (excerpt). 

The medical evidence attributes the veteran's right eye 
disorder to anisometropic amblyopia.  None of the medical 
evidence indicates that this is a congenital defect, a 
developmental defect, or that this is simply a case of 
monocular refractive error.  The most recent VA examiner, 
although specifically asked to express an opinion in this 
regard, did not do so.  

There is no other competent evidence that the veteran's eye 
disability is a congenital condition or mere refractive 
error.  Therefore, the regulatory prohibitions to service 
connection mentioned at 38 C.F.R. § 3.303(c) do not apply.  

The most recent examiner did conclude that the anisometropic 
amblyopia had been present since childhood, i.e., prior to 
service.  No eye disorder, however, was shown in the pre-
service record, or more importantly on the examination when 
the veteran was accepted for service.  Thus, the veteran must 
be presumed to have been in sound physical condition at entry 
into active military service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

That presumption could be rebutted only by clear and 
unmistakable evidence that the eye disorder in fact pre-
existed service and was not aggravated during such service.  
The only evidence of pre-existence consists of the recent VA 
examiner's unexplained opinion.  That opinion is contrary to 
the contemporary clinical records showing no eye disability 
until 1992, and to the veteran's consistent history, which 
reports the onset of eye symptoms only in March 1992.

The evidence does not clearly and unmistakably indicate that 
anisometropic amblyopia preexisted active military service.

In October 2004, a VA medical doctor opined that the right 
eye disorder was not likely to be related to the June 1992 
head injury.  This assessment is compellingly persuasive, 
especially because the veteran filed his claim for the right 
eye disorder in May 1992, over a month prior to the head 
injury.  

The inquiry does not end there, however.  The veteran has 
consistently reported the onset of symptoms in March 1992, 
prior to discharge from service.  This condition would not 
have been noted on the examination for separation from 
service, because that examination was conducted in January 
1992.

The record does show that the veteran sought treatment for 
his claimed eye disability within several weeks of discharge 
from service.  This fact combined with the consistent history 
of service incurrence, places the evidence in at least 
equipoise.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence supports the grant of service 
connection.  As right eye anisometropic amblyopia represents 
the most accurate description of the right eye disability, 
the Board will grant entitlement to service connection for 
right eye anisometropic amblyopia.  


ORDER

Entitlement to service connection for right eye anisometropic 
amblyopia is granted.  


REMAND

The veteran disagrees with the initial noncompensable rating 
assigned for right ear hearing loss.  The claims file does 
not reflect that an SOC has been issued concerning that 
issue.  The Court has held that an unprocessed NOD should be 
remanded, rather than referred, to the RO.  Manlincon, supra.  

Because right ear hearing impairment is now service-
connected, 38 C.F.R. § 4.85(f) (2004) no longer applies when 
rating the left ear.  The RO must therefore readjudicate the 
veteran's claim for a compensable rating for left ear hearing 
loss without regard to 38 C.F.R. § 4.85(f).

Accordingly, the case is remanded for the following action:

1.  The AMC or RO must adjudicate the 
claim for an initial compensable rating 
for right ear hearing loss and must 
readjudicate the claim for an initial 
compensable rating for left ear hearing 
loss.

2.  If the benefits sought are not fully 
granted, the AMC or RO should issue an 
SOC with respect to the issue of 
entitlement to an original compensable 
rating for bilateral hearing loss.  The 
veteran should be informed that, under 
38 C.F.R. § 20.302(b) (2004), he has 60 
days from the date of mailing of the SOC, 
or until March 31, 2006, to file a 
substantive appeal on the issue of 
entitlement to an initial compensable 
rating for right ear hearing loss or a 
request for an extension of time to do 
so.

3.  The AMC or RO must also readjudicate 
the issue of a compensable rating for 
left ear hearing loss.  Following that 
action, only if the veteran does not 
perfect an appeal with regard to the 
bilateral hearing loss evaluation, the 
AMC or RO should issue an SSOC with 
respect to the denial of a compensable 
rating for left ear hearing loss. 

After allowing the veteran and his representative an 
appropriate period to respond, the case should be returned to 
the Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


